Citation Nr: 0507179	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-06 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, claimed as bursitis.

2.  Entitlement to a higher initial evaluation for service-
connected urticaria, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to April 
1987, and from June 1988 to December 1994.  He has additional 
periods of Reserve service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  This decision denied service connection 
for a left shoulder disorder, but granted service connection 
for urticaria and assigned it an initial noncompensable (0 
percent) evaluation.  The veteran appealed both matters to 
the Board, requesting service connection for his left 
shoulder disorder, as well as a higher initial disability 
rating for his urticaria.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  A chronic left shoulder disorder, including bursitis, did 
not manifest in service or within an applicable presumptive 
period thereafter, and there is no current medical diagnosis 
of any left shoulder disorder, including bursitis, that has 
been related to any incident of active service.

3.  The veteran's service-connected urticaria is manifested 
by outbreaks limited to exposed areas of his body, occurring 
at least four times per year, and is well-controlled with the 
regular use of antihistamine medication.


CONCLUSIONS OF LAW

1.  A left shoulder disorder, claimed as bursitis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  The criteria for the assignment of an initial 10 percent 
evaluation for service-connected urticaria have been 
approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, Part 4, including § 4.118, Diagnostic 
Code 7825 (2004); 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations are applicable to the 
claims now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the veteran's claims at this time does not 
prejudice him in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court specifically held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and that, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).  Further, the Court also clarified that 
VA's regulations implementing the amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini II at 120-123.

In this case, the veteran's initial claims for service 
connection were received in February 1999, prior to enactment 
of the VCAA.  With that application, the veteran identified 
service medical records and private medical records from two 
providers as relevant to his claims.  The RO also ordered a 
VA examination to determine the existence and etiology of his 
claimed disorders.  

In the initial April 1999 rating action, the RO listed the 
evidence considered and the regulatory criteria necessary to 
establish entitlement to service connection, and then 
specified in its reasons and bases that it had decided to 
grant the veteran's claim for service connection for 
urticaria based upon evidence contained in his service 
medical records and with consideration of the results of a 
March 1999 VA examination report.  In awarding the veteran 
service connection for urticaria, however, the RO initially 
assigned him a noncompensable rating for this disability, and 
explained to him that the level of symptomatology noted in 
the medical evidence of record was inadequate to afford him a 
higher evaluation under VA law.  The RO further explained 
that it had denied service connection for a left shoulder 
disorder because the medical evidence of record did not 
establish that he developed a chronic disability as the 
result of his service.

Thereafter, the veteran appealed the March 1999 rating 
decision, expressing his disagreement with respect to the 
RO's assignment of an initial noncompensable rating for his 
urticaria and as to the RO's denial of service connection for 
a left shoulder disorder.  Thereafter, in a September 1999 
statement of the case and in an October 1999 supplemental 
statement of the case (SSOC), the RO explained in further 
detail the reasons for its assignment of a noncompensable 
rating for urticaria, and for its denial of service 
connection for a left shoulder disorder.  

Then, in letters dated in April 2003 and June 2003, the RO 
informed the veteran of its expanded duties to notify and 
assist under the VCAA, explained that it was developing his 
claims pursuant to the latter duty, requested that the 
veteran submit any pertinent evidence he had to support his 
claims, and indicated that it would assist the veteran in 
obtaining and developing this evidence, provided that he 
identified the source(s) of such evidence.  

In these VCAA letters, the RO explained that it was required 
to make reasonable efforts to assist the veteran in obtaining 
evidence in support of his claims, including medical records, 
employment records, and records from federal agencies, but 
that ultimately, it was the veteran's responsibility to 
ensure the RO's receipt of all pertinent information.  The RO 
also indicated that it would provide the veteran with a 
medical examination or secure a medical opinion, if it 
thought that such an examination or opinion was necessary to 
make a decision on the claims.  

The RO told the veteran in April 2003 and June 2003 that it 
needed certain evidence from him, namely any other medical 
records concerning his disabilities.  The RO explained that 
in connection with his claim for a higher initial evaluation 
for urticaria, there needed to be medical evidence that 
showed this his condition was worse than currently rated.  
The RO also advised the veteran, with respect to his claim 
for service connection for a left shoulder disorder, of the 
specific legal requirements to satisfy such a claim, as well 
as the type of evidence required to substantiate each element 
of his claim.  The RO advised the veteran that he could sign 
and return a release form to the RO so that it could obtain 
pertinent medical records for his claims.  The RO informed 
the veteran that he should tell the RO about any additional 
information or evidence that he wanted the RO to obtain for 
him, and asked the veteran to send in any evidence in his 
possession that the RO needed for his claims.  

The claims file indicates that the veteran did not 
specifically respond to either the April 2003 or June 2003 
VCAA notice letters.

Thereafter, in a March 2004 SSOC, the RO provided additional 
notice of the laws and regulations applicable to the 
veteran's claims under the VCAA, as well as of new rating 
criteria applicable to rating skin disorders as of August 30, 
2002.  The RO explained in this SSOC, however, that the more 
recent medical evidence of record still warranted only a 
continuation of his currently assigned noncompensable rating 
for urticaria (even under the new criteria), and warranted a 
continued denial of service connection for a left shoulder 
disorder.

In December 2004, the veteran was afforded an opportunity to 
testify at a Travel Board Hearing in support of his appeal.  
The transcript of that hearing is now associated with the 
claims file.

In a January 2005 letter, the RO advised the veteran that it 
was ready to return his claims to the Board for 
consideration.  The RO also advised the veteran of how he 
could then submit additional information and evidence to VA.

The above shows that, throughout this appeal, VA notified the 
veteran as to the legal criteria governing his claims, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or a new medical examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claims.  VA also asked the veteran to provide any 
evidence he had in support of his claims, consistent with the 
fourth element of Pelegrini II.

The Board acknowledges that the VCAA notice in this case was 
not provided to the veteran prior to the initial RO 
determination in March 1999.  As noted, in Pelegrini II, 
however, the Court clarified that where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
See Pelegrini II at 120-123.  The Court set out that the 
claimant need only be provided VCAA notice and an appropriate 
amount of time to respond, followed by proper subsequent VA 
process.  Id.  Accordingly, in this case, after VCAA notice 
was provided in April 2003 and June 2003, the veteran was 
given an appropriate opportunity to respond to this notice, 
and was then provided an appropriate SSOC in March 2004, well 
prior to transfer of his appeal to the Board.

The Board emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  Moreover, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as discussed 
above.  Thus, the veteran had adequate opportunity to 
identify and/or submit the evidence or information that he 
was informed was needed from him to support his claims.  


All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).  Here, the veteran 
was fully advised consistent with governing legal authority, 
and was further provided the appropriate opportunity to 
respond to this notice.  The Board therefore finds that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error, and that VA has satisfied the VCAA's 
duty to notify the veteran.  

The Board additionally finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claims.  38 U.S.C.A.§ 5103A (a), (b), and (c).  In 
particular, VA sought to obtain all treatment records 
referenced by the veteran.  To that end, pertinent medical 
records Kaiser Permanente, dated from May 1996 to December 
1996, as well as records from G.G.M., M.D., dated from June 
1998 to December 1998, are contained in the claims file, as 
well as the veteran's service medical records and VA 
outpatient treatment records dated from March 2000 to 
November 2002.  The veteran reported in October 2002 that all 
current medical treatment for his pending claims was 
conducted within the VA healthcare system.  Moreover, the 
veteran testified in December 2004 that he basically self-
treats his urticaria and left shoulder disorder.  Further, he 
did not respond to VA's requests for additional evidence (in 
the April 2003 and June 2003 VCAA letters). 

Additionally, VA conducted necessary medical inquiry in an 
effort to substantiate the veteran's claims.  38 U.S.C.A. § 
5103A(d).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion "when such is 
necessary" to decide a claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2004) (emphasis added).  Accordingly, in this 
case, the veteran was afforded VA examinations in March 1999, 
October 1999, September 2002, and April 2003. 

The Board observes that the veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  Under the facts of this case, then, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.

Service Connection for a Left Shoulder Disorder, Claimed as 
Bursitis

To qualify for service connection, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be awarded where the evidence shows that a veteran 
had a chronic condition in service or during an applicable 
presumptive period and still has the condition.  38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2004).  If there is no evidence of 
a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997).

Congress limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  38 U.S.C.A. §§ 1110, 1131.  A claim for service 
connection must be accompanied by evidence that establishes 
that the claimant currently has the claimed disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Moreover, where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden cannot be met by lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Generally, 
medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement of a 
service connection claim.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 
 
The veteran relates that, during his active service, he 
developed a painful left shoulder, a condition which he 
identifies as bursitis.  Bursitis is defined as the 
inflammation of a bursa, and is synonymous with bursal 
synovitis.  See Stedman's Medical Dictionary, 27th Edition, 
page 262.  A bursa is a closed sac or envelope lined with 
synovial membrane and containing fluid, usually found or 
formed in areas subject to friction, e.g., over an exposed or 
prominent body part or where a tendon passes over a bone.  
Id. at page 259.  Synovitis is the inflammation of a synovial 
membrane, especially that of a joint; in general, when 
unqualified, it is the same as arthritis.  Id. at page 1773.

The veteran's service medical records generally show no 
record of complaints, symptoms, diagnosis, or treatment for a 
chronic left shoulder disorder, including bursitis, with 
recorded clinical findings pertaining to the left shoulder 
described as normal.  


There is however, a May 1991 service treatment record, where 
the veteran presented with complaints of left shoulder pain 
while bench-pressing weights.  On clinical evaluation, there 
was a full range of motion, with no evidence of nerve 
impingement.  Tenderness was documented, but x-ray evaluation 
revealed normal findings.  The service physician diagnosed 
minor tendonitis of the left pectoral muscle.  The veteran 
was given medication and advised to return as needed.  There 
are no follow-up treatment records for a left shoulder 
problem after this visit. 

At a pentannual service examination conducted in September 
1994, no left shoulder disorder was documented, but the 
veteran did report a history of a possible painful or 
"trick" shoulder.  The service physician recorded that the 
veteran complained of pain in his left shoulder related to 
weightlifting, but opined that it was not disabling.

At his final service discharge examination in November 1994, 
the veteran reported occasional pain in his left shoulder 
with weightlifting, but on clinical evaluation, the service 
physicians found no disorder, and opined that this reported 
problem was not considered disabling. 

The veteran states that after his discharge from active 
service in December 1994, he continued to have pain in and 
problems with his left shoulder.  He filed for service 
connection of his left shoulder disorder in February 1999, 
and reported private general medical treatment at Kaiser 
Permanente from January 1996 to December 1996, and with 
G.G.M., M.D., since January 1998.  Records from Kaiser 
Permanente, dated from May 1996 to December 1996, do not 
mention treatment of a left shoulder disorder.  Likewise, 
records from Dr. M. show no treatment of a left shoulder 
disorder, but do document that in June 1998, while being 
evaluated for another problem, he displayed a full range of 
motion of his arms.

The veteran was then afforded a VA general medical 
examination in March 1999, when he informed the examiner that 
he had injured his left shoulder during weight training in 
May 1991.  The examiner noted that he had ceased the weight 
training, and that at that point, aside from some tenderness 
to the touch, he was asymptomatic.  On clinical evaluation, 
the veteran had some anterior, but no posterior, tenderness.  
He had 180 degrees of flexion and abduction, with 90 degrees 
of internal and external rotation.  (Under VA law, normal 
shoulder flexion and abduction as from 0 degrees to 180 
degrees; normal shoulder external rotation is from 0 degrees 
(parallel to ground) to 90 degrees; and normal shoulder 
internal rotation is from 0 degrees to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2004).)  The examiner stated that x-
ray evaluation was within normal limits, and opined that the 
veteran had only left shoulder musculoskeletal pain.  

In an April 1999 rating decision, the RO denied the veteran's 
claim for service connection, finding that there was no 
current and chronic left shoulder disability that was related 
to active service.

On his June 1999 notice of disagreement and February 2000 
substantive appeal forms, the veteran relayed that he was a 
hospital corpsman during service, and so he had mainly been 
self-medicating/treating his bursitis with a heat pack and 
over-the-counter pain medication.  

The record also includes VA outpatient treatment records 
dated from approximately March 2000 to November 2002, but 
these records do not mention any left shoulder disorder or 
problems.  

The veteran was given another VA general medical examination 
in September 2002, conducted by the March 1999 VA examiner.  
At this evaluation, the examiner reported that he had 
reviewed the claims file.  The examiner again recorded the 
veteran's history of an injury to his left shoulder after 
weightlifting in service in May 1991.  The veteran noted that 
his symptoms are generally nonexistent, but that there are 
certain movements, such as when he raises his arm over his 
head, that will cause him discomfort.  The examiner recorded 
that at other times, the veteran is asymptomatic.  On 
clinical evaluation, there was slight tenderness over the 
left acromial process, and range of motion was to 180 degrees 
for extension and flexion, with 90 degrees of internal and 
external rotation.  X-ray evaluation was again negative.  The 
examiner concluded that the veteran had left shoulder pain, 
more likely than not a mild rotator cuff abnormality 
involving the supraspinatus tendon. 


The veteran then underwent a VA joints examination in April 
2003.  The examiner indicated that he had reviewed the claims 
file.  The examiner noted that the veteran had a 10-year 
history of left shoulder pain, and that he was right-hand 
dominant.  The examiner recorded that the veteran denied any 
in-service injury to his left shoulder, except for some pain 
after lifting weights.  The veteran reported that he 
currently had left shoulder pain, mainly deep inside the 
shoulder, as well as a history of fatigability and some 
clicking.  He indicated that he had no history of limitation 
of motion, instability, dislocations, or surgery.  The 
veteran described his current pain at 0 out of 10, but noted 
that it could go to five out of 10 if the shoulder is 
exacerbated by lifting and doing overhead activity.  The 
veteran reported that when he has pain, he uses over-the-
counter pain medication and heating pads for moderate relief, 
but that he did not use braces or slings.  The veteran stated 
that his left shoulder problem does not significantly affect 
his activities of daily living.     On clinical evaluation, 
the veteran had normal reflexes, and no numbness or 
tenderness in the acromioclavicular joint.  His motor 
strength was five out of five for supraspinatus external and 
internal rotation.  He had a mildly positive Neer impingement 
test, a negative Hawkins impingement test, a negative cross 
arm adduction test, a negative sulcus test, and a negative 
apprehension for dislocation anteriorly or posteriorly.  The 
examiner did record mild crepitus with active elevation of 
the arm, as well as some tenderness in the region of the 
biceps tendon.  The examiner concluded that the veteran had 
left shoulder pain, as well as some bursitis symptoms and 
clicking, relatively minor in severity, that would be well-
improved with a non-surgical course of treatment.  The 
examiner again noted that the veteran denied any significant 
injury while in service, and stated that he did not find any 
record of a significant injury in his review of the service 
medical records, leading him to conclude that the veteran's 
left shoulder was not likely to have been significantly 
injured during active duty.  

The veteran then provided testimony to the Board at a 
December 2004 hearing, when he reported that he developed a 
problem with his left shoulder not long after entering the 
service, but that it really became an issue when he was 
assigned to a Marine Corps unit during Operation Desert 
Storm.  He opined that because he had to participate in all 
aspects of the Marine Corps exercise program, including the 
weightlifting regimen, his left shoulder became exacerbated 
by all of this activity.  He noted that he was treated in 
service for the problem, including an x-ray evaluation and 
the administration of a cortisone shot for relief.  He stated 
that he still had problems with his shoulder currently, which 
he mainly self-treats, and that his problems affects his 
ability to interact with his young children and interferes 
with his work because he cannot lift heavy items.

The Board notes that the veteran relates that he suffers from 
bursitis as a result of his activities during service, and 
feels that his opinion should be afforded some weight because 
he was a medical corpsman in service, working alongside 
physicians.  The Board observes that after service, the 
veteran began work as a medical equipment repairman, and not 
as someone responsible for evaluating and treating medical 
problems.  The Board finds that the veteran is competent to 
report the existence of his symptoms of left shoulder pain in 
service, as well as a continuation of these symptoms after 
service.  The Board cannot, however, accept a finding solely 
rendered by the veteran, who is not a physician or other 
individual with equivalent medical training, as to a 
diagnosis of bursitis, or as to any opinion that this 
bursitis is related to service.  See Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that the veteran was evaluated by two VA 
physicians on three different occasions, and that both of 
these physicians concluded that there was insufficient 
evidence of a significant injury in service that led to a 
current and diagnosed left shoulder disability (beyond pain), 
even after review of the evidence of record.  Importantly, no 
chronic left shoulder disorder was noted at the time of the 
veteran's discharge from active service in December 1994, 
although he complained of one at that time.  Moreover, there 
is no notation of any assessment of a left shoulder problem 
in the available treatment records after the veteran's 
release from service.

The Board has no reason to doubt that the veteran may 
currently experience pain in his left shoulder, and that he 
may have had such episodes of pain during his active service.  
Such pain, however, absent a medical finding of an actual 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); see 
also Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001) .

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based 
on the foregoing, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
a left shoulder disorder, with no competent medical evidence 
of an established current diagnosis of an underlying left 
shoulder disorder related to active service, and as such, the 
claim must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

Entitlement to an Initial Compensable Evaluation for Service-
Connected Urticaria

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2004).  It is also necessary to evaluate 
the disability from the point of view of the veteran working 
or seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3 (2004).  If there is a question 
as to which evaluation to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

The Board notes that the veteran first expressed disagreement 
with the original assignment of his disability rating 
following the award of service connection for urticaria, and 
as such, the severity of his disability will be considered 
during the entire period from the initial assignment of the 
disability rating to the present, as well as the potential 
applicability of staged ratings.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

The Board further observes that, during the pendency of this 
claim, the portion of VA's Schedule for Rating Disabilities 
(Rating Schedule) that addresses the evaluation of service-
connected skin disabilities was amended.  See 67 Fed. Reg. 
49,590-9 (July 31, 2002), effective August 30, 2002.  These 
regulations are relevant to that portion of the claim 
occurring on and after the effective date of this change.  
The Board further observes that where amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, as is the case here, the veteran is 
not entitled to consideration of these amended regulations 
prior to the established effective date.  See 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004); DeSousa v. Gober, 
10 Vet. App. 461, 466-67 (1997); VAOPGCPREC 7-03; VAOPGCPREC 
3-00.

The record reflects that the veteran entered active service 
with no complaints, symptoms, or diagnosis of urticaria or 
any such similar skin disorder, at the time of his two 
service entrance examinations. The condition, however, began 
to readily present on a regular basis during his active 
service.

During his first period of active duty, in October 1988, the 
veteran reported for treatment at the service dermatology 
clinic with complaints of white spots on his arms and legs.  
Clinical evaluation revealed hypopigmented macules on his 
forearms, and hyperpigmented macules on his upper thighs.  
Testing was apparently positive for the presence of tinea 
versicolor, and the veteran was given a medicinal shampoo to 
use for the next four or five weeks, with instructions to 
return thereafter for new testing.  (The results of any such 
additional testing were not readily apparent in the service 
medical records contained in the veteran's claims file.)

Then, during his second period of active service, in March 
1992, the veteran presented for evaluation of urticaria 
symptoms at the service clinic, noting that he had gone to 
the emergency room the night before after experiencing 
tightness in his chest.  He reported that he was given large 
amounts of an antihistamine drug, in addition to other 
medication.  At this visit, the diagnosis remained cold 
urticaria, with the secondary side effects of the 
antihistamine drug.  The service physician documented the 
need for referral to an allergist, and questioned whether his 
referral for a Medical Board was necessary.

In July 1992, the veteran reported for treatment with 
complaints of continued hives.  He indicated that the hives 
occurred with a change of temperature and/or cold weather.  
He reported that he had not recently used any medications, 
traveled, or changed soaps.  The service physician noted that 
he had been seen twice before with the same complaints.  
Clinical evaluation revealed a macular/papular rash and 
raised welts on his upper extremity, and over the extensor 
surface of his hands and elbows.  The diagnosis was allergic 
urticaria of an unknown etiology.  He was referred to the 
service allergy clinic, given medication, and told to return 
as needed.  

In August 1992, the veteran was evaluated by the 
Allergy/Immunology Service at a service department hospital.  
He described a history of urticaria and angioedema for the 
past year, occurring on exposed areas, primarily the face and 
arms, whenever exposed to cold ambient temperatures.  He 
noted that his worst episode occurred while skiing in 
Colorado, and stated that he had also developed generalized 
pruritus and urticaria after swimming in cool water.  He was 
otherwise noted to be in excellent health, with no history of 
fevers, weight change, or arthralgia.  On clinical 
evaluation, he was in no distress and his skin was clear, but 
an ice cube test conducted for three minutes on a forearm was 
strongly positive for hives.  The diagnosis was idiopathic 
and acquired cold urticaria.  The veteran was advised not to 
go swimming alone, and was prescribed medication.  He was 
told to return for follow-up assessment in six weeks.  

In October 1992, the veteran returned for further assessment 
and noted that he could not tolerate his currently prescribed 
medication because of sedation as a side effect.  He stated 
that his symptoms had continued.  He was given a different 
medication to try, with instruction to return in four to six 
weeks.      

On November 22, 1992, the veteran reported for emergency 
treatment with complaints of chest tightness and difficulty 
breathing after eating shrimp earlier in the day.  He 
indicated that he had a history of cold urticaria over the 
past year, and that he had noticed a slight increase in the 
amount of his urticaria recently, with minor itching.  He was 
observed to be somewhat anxious and hyperventilating, but 
without other respiratory problems.  Scattered urticarial-
type lesions were noted on his chest.  After three hours and 
the administration of an antihistamine shot, the veteran was 
recorded to have near resolution of his symptoms, was advised 
to take an antihistamine pill every four hours as needed, and 
to return if he had additional problems.  The recorded 
diagnosis for this visit was cold urticaria by history, with 
possible hypersensitivity to his prescription medication.  

The veteran then had a follow-up evaluation with his service 
allergist on November 23, 1992.  He stated that since his 
last clinic visit, he had tolerated the prescribed 
medication, but had still had several breakouts of hives.  
The service allergist added a second medication to his 
regimen, and asked him to return for further evaluation in 
one to two months.

In March 1993, the veteran reported for continued review of 
his urticaria.  He stated that it was in good control, 
including during a ski trip.  He also noted that, after 
running out of his medications approximately a week before 
this visit, he had experienced a mild flare-up.  The service 
physician instructed the veteran to continue with his current 
course of medication, but advised him to reduce the use of 
these medicines when later on his West Pacific trip and in a 
tropical environment.  

In November 1993, the veteran returned for follow-up on his 
urticaria.  He reported that he did well on his recent 
deployment in warm weather, but that his symptoms had just 
returned with his exposure to the cold weather in the area.  
He was otherwise observed to be in good health, with no sign 
of fever, weight loss, or other symptoms, and the assessment 
was secondary cold urticaria.  The service physician 
restarted him on a series of prescription medications, and 
advised him to use them full-time during the winter months.  
He advised the veteran to return for another recheck in four 
to six months, but earlier if his symptomatology worsened.

In May 1994, the veteran reported for treatment of hives that 
broke out while on duty on the boat deck.  He was noted to 
have a history of cold weather hives.  On clinical 
evaluation, he was noted to have breakouts on his exposed 
areas, including his thighs.  The diagnosis was cold-induced 
urticaria, and the veteran was initially held in the ward for 
rest and treatment with an antihistamine.  He was later noted 
to be sleeping comfortably, and it was the recommendation of 
the service physician that consideration be given to his pre-
medication prior to such (duty) exercises.

At a pentannual service examination conducted in September 
1994, no current urticaria was documented, but the service 
physician recorded that the veteran received prophylactic 
treatment with antihistamines, followed by an allergist.  The 
urticaria was noted to be controlled with this treatment.

In late September 1994, the veteran reported for follow-up 
review of his urticaria, noted to have been present since 
1991.  The veteran reported that he had no symptoms when he 
took his current medications, but that he had had flare-ups 
during his initial (trial) usage of the drugs.  The 
assessment continued as cold urticaria, and the veteran was 
advised to continue his present treatment, especially during 
winter season deployment.  The service physician documented a 
need for follow-up again in approximately six months.

At the time of his service discharge examination in November 
1994, the veteran told the service physician of his cold 
urticaria.  No current outbreaks were noted on the 
examination report, and the service physician recorded that 
the condition was controlled by antihistamines and not 
considered disabling on that date.  

The veteran relates that after his discharge in December 
1994, he continued to have problems with urticaria, 
especially during periods of cold weather.  He filed for 
service connection of his urticaria in February 1999, and 
reported private general medical treatment at Kaiser 
Permanente from January 1996 to December 1996, and with 
G.G.M., M.D., from January 1998 to the present.  Records from 
Kaiser Permanente, dated from May 1996 to December 1996, do 
not mention treatment for urticaria.  Records from Dr. M., 
however, show that in June 1998, a diagnosis of urticaria was 
recorded after an office visit by the veteran.

The veteran was then afforded a VA general medical 
examination in March 1999, where he noted a history of the 
development of giant urticaria in service after returning 
from Operation Desert Storm.  He stated that it generally 
occurred in exposed areas, but after a prolonged exposure, it 
could develop into generalized urticaria over his entire 
body.  He reported treatment with antihistamines.  He noted 
that he did not know the cause of his urticaria, but that its 
symptomatology had continued until the present.  On clinical 
evaluation, the examiner found no current evidence of giant 
urticaria, but diagnosed cold-induced giant urticaria.

In an April 1999 rating decision, the RO granted the veteran 
service connection for urticaria, effective from the date of 
his claim in February 1999.  The RO also assigned a 
noncompensable (0 percent) disability evaluation for this 
condition, which the veteran has appealed to the Board.

In June 1999, the veteran provided photographs to the RO (now 
contained in the claims file) that show a breakout of his 
hives.  He apparently showed similar photographs to the 
examiner at his October 1999 VA skin disorders examination.

The veteran underwent a VA skin disorders examination in 
October 1999, conducted by the March 1999 VA examiner.  The 
examiner reported that he had reviewed the claims file.  The 
veteran described a history of the development of the 
disorder in service, noting that every time he was exposed to 
cold weather, he would get diffuse giant urticaria, and that 
at times, his eyes would begin to swell shut and he would 
have slight difficulty breathing.  He indicated that 
antihistamines were the only thing that helped his condition.  
He stated that episodes of urticaria happened about five 
times per year in a severe fashion, requiring medication to 
control them, and at least 50 times a year when he was 
exposed to a chill or cold weather, of a minor and self-
relenting variety.  On clinical evaluation, the examiner 
noted no findings of urticaria.  He did indicate his review 
of photographs submitted by the veteran, which showed the 
presence of obvious giant urticaria over his entire body.  
The examiner continued a diagnosis of cold-induced giant 
urticaria.

On his February 2000 substantive appeal form for this claim, 
the veteran stated that he disagreed with the noncompensable 
evaluation currently assigned for his service-connected 
urticaria because in service, he was told by medical 
professionals that there was no specific cure for this 
problem, and that the cause is unknown.  He noted that in 
light of this information, he no longer aggressively pursued 
medical treatment, and observed that he had previously been 
placed on several trial medications without relief.  He 
stated that he had learned to live with the condition by 
avoiding cold areas as much as possible, and taking Benadryl 
at the onset of an attack.  He reported that this medication 
does help him control his hives, but makes him very sleepy, 
causing him to stay in bed, so that by the time he is able to 
go see a doctor, the hives are no longer highly visible.  He 
averred that this condition has truly impaired him a lot, 
because he cannot be outdoors during the winter season or in 
any cold weather, even in early morning during the 
summertime, and noted that even an afternoon breeze can 
trigger his symptoms.  

The record also includes VA outpatient treatment records 
dated from approximately March 2000 to November 2002.  These 
records reflect the veteran's visit for assessment and 
treatment of urticaria in July 2001.  He described a history 
of cold urticaria for the past 10 years, and reported that 
only the antihistamine Benadryl has been effective in 
treating the condition, which he took as needed.  He noted 
that he developed an urticarial rash on the drive in for this 
visit, because of driving with the car window open.  On 
clinical evaluation, the veteran was observed to have pink 
urticarial papules on his arms and neck, and cold urticaria 
was the diagnosis.  The VA physician prescribed the veteran 
new medication, and asked him to return for follow-up 
consultation in one month; there is no record of a follow-up 
visit specific to this problem.     

The veteran underwent a VA general medical examination again 
in September 2002, performed by the same physician who 
conducted the March 1999 and October 1999 VA examinations.  
The examiner again recorded the history of the development of 
this disorder in service.  The veteran indicated that the 
only areas that are involved are the exposed areas of his 
body, and that he has the condition frequently.  He stated 
that he wears long-sleeve shirts at times when other people 
do not, and that, approximately five times per month, he 
develops urticaria requiring the use of an antihistamine for 
relief.  The examiner noted that other than the medicinal 
side effect of sleepiness, the veteran's symptoms are benign 
and self-limited.  On clinical evaluation, there was no 
indication of current urticaria.  The diagnosis continued as 
cold-induced giant urticaria.

Finally, the veteran provided testimony before the Board in 
December 2004.  At that time, he stated that his urticaria 
had continued since his discharge from active service, 
typically returning approximately three to four times per 
year, usually in the winter, when it's too cold outside.  The 
veteran noted that he can also develop hives in warm weather 
months, if exposed to cold in the morning hours, or to a cool 
breeze, for example.  He stated that he develops hives on any 
exposed areas, but especially on his face, hands, and neck.  
The veteran reported that the problem is really bad if he 
does not take his medication, but indicated that when does 
stay on his medication (which he must take every day), the 
condition tends to remain dormant.  

Prior to the aforementioned change in regulatory criteria for 
the evaluation of service-connected skin disorders effective 
August 30, 2002, the veteran's urticaria was initially rated 
as noncompensable (at 0 percent) under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7899-7806 (2002), effective from 
February 8, 1999.  A noncompensable evaluation is assigned 
when there is a determination that the criteria for a 
compensable evaluation are not met, even where VA's Schedule 
for Rating Disabilities (Rating Schedule) does not provide a 
0 percent evaluation for a specific diagnostic code.  38 
C.F.R. § 4.31 (2004).

The former DC 7806 was the diagnostic code applicable to the 
evaluation of service-connected eczema.  "DC 7899-7806" 
represented evaluation of the veteran's urticaria by analogy 
to eczema, because at the time, there was no diagnostic code 
specific to urticaria.  VA law provides that when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  Nor will 
ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 
4.20 (2004).

Accordingly, the former DC 7806 assigned a noncompensable (0 
percent) evaluation when there was slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small care.  A 10 percent evaluation was 
appropriate if there was exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  A 30 percent 
evaluation was available if there was constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 
maximum 60 percent evaluation was available when there was 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if the condition was 
exceptionally repugnant.  38 C.F.R. § 4.118.

In consideration of the overall pattern of symptomatology 
described in this case, the Board finds that the veteran's 
urticaria is more appropriately assigned a 10 percent 
evaluation, but no higher, under the former DC 7806.  The 
evidence of record clearly demonstrates that the veteran's 
urticaria, when present, involves exfoliation, exudation, or 
itching involving an exposed surface or extensive area, and 
so a 10 percent evaluation, instead of a noncompensable one 
applicable when the condition is only present in an unexposed 
area, is more appropriate in this case.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  

The Board does not find, however, that a rating higher than 
10 percent under DC 7806 is appropriate here.  A higher 30 
percent rating requires evidence that the veteran's condition 
be either constant, involve extensive lesions, or be the 
cause of marked disfigurement.  The veteran's urticaria, 
however, has never been recorded or described as constant or 
markedly disfiguring, and the veteran himself testified to 
the Board in December 2004 that it mainly involves the 
exposed areas of his face, hands, and neck, which does not 
appear to constitute a pattern of "extensive" lesions.  
Accordingly, the Board finds that a 30 percent rating is not 
warranted, as the competent evidence of record more nearly 
approximates the criteria required for the lower 10 percent 
rating under the former DC 7806.  38 C.F.R. § 4.7.

The Board further determines that the veteran's urticaria 
does not warrant an evaluation higher than 10 percent under 
any other diagnostic codes available under the former 
38 C.F.R. § 4.118, as many of these codes pertain to 
symptomatology not shown in the veteran's case, such as 
burns, or scars of the head, face, or neck, as well as to 
other, dissimilar types of skin disorders.  Additionally, 
certain of these codes only provide for a maximum evaluation 
of 10 percent, now already assigned in this case.  
Accordingly, the Board holds that through August 29, 2002, 
the veteran's 10 percent rating, under the former 38 C.F.R. 
§ 4.118, DC 7806, is the most appropriate.  Id.

Additionally, for the period of the claim from August 30, 
2002, to the present, the Board has contemplated whether the 
veteran may receive an evaluation greater than 10 percent, in 
consideration of the revised criteria for evaluating skin 
disorders as now available under 38 C.F.R. § 4.118 (2004).  
Under this set of criteria, the new DC 7825 specifically 
applies to the evaluation of urticaria.  

Accordingly, pursuant to the new DC 7825, a 10 percent 
evaluation is available for urticaria where there are 
recurrent episodes occurring at least four times during the 
past 12-month period, and responding to treatment with 
antihistamines or sympathomimetics.  A 30 percent evaluation 
is warranted under DC 7825 when there are recurrent 
debilitating episodes occurring at least four times during 
the past 12-month period and requiring intermittent systemic 
immunosuppressive therapy for control.  A maximum 60 percent 
evaluation for urticaria is available where there are 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period, despite continuous 
immunosuppressive therapy.  38 C.F.R. § 4.118.

With consideration of the above criteria and the evidence of 
record, the Board accordingly finds that a 10 percent 
evaluation, but no higher, is also warranted under the new DC 
7825 for evaluating service-connected urticaria.  The Board 
notes that the evidence does support a finding that the 
veteran has had a breakout at least four times over the last 
12 months, but he has also repeatedly indicated that the use 
of a certain antihistamine controls and/or treats his 
condition adequately.  Moreover, there is no evidence that 
his urticaria is debilitating, or that the veteran requires 
some type of immunosuppressive drug therapy for control of 
his urticaria, so as to make a 30 or 60 percent evaluation 
appropriate here under the new DC 7825.  Therefore, a 10 
percent evaluation for urticaria, but no more, under the new 
38 C.F.R. § 4.118, DC 7825, is warranted in this instance.  
38 C.F.R. §§ 3.102, 4.3, 4.7.    

The Board has also reviewed the remainder of the new 
(current) 38 C.F.R. § 4.118, in order to identify other 
diagnostic codes that may apply to afford the veteran a 
rating in excess of 10 percent.  Notably, however, because 
the new DC 7825 is tailored to the evaluation of urticaria, 
it appears to be the most appropriate for consideration of 
the severity of this service-connected skin disorder.  
Furthermore, there does not appear to be another similar 
diagnostic code available to more appropriately rate the 
veteran's urticaria at a higher evaluation.  



Lastly, the Board has also contemplated extraschedular 
evaluation for this appeal, but finds that there has been no 
showing that the veteran's service-connected urticaria has: 
(1) caused marked interference with employment beyond the 
interference contemplated in the now-assigned initial 10 
percent rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2004) is not warranted.  See 38 C.F.R. § 4.1 
(2004); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Service connection for a left shoulder disorder, claimed as 
bursitis, is denied.

An initial evaluation of 10 percent for service-connected 
urticaria is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


